Case: 3:18-cv-00589-JZ Doc #: 49 Filed: 07/24/19 1 of 39. PagelD #: 1007

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO
WESTERN DIVISION

Martha Magali Gomez Alvarado, et al., :
CASE NO: 3:18-cv-00589
Plaintiffs,

V.
Judge Jack Zouhary
Jason Beard, et al.,

Defendants.

 

DEFENDANTS’ MOTION FOR SUMMARY JUDGEMENT

 

Pursuant to Fed. R. Civ. P. 56 and the Court’s June 13, 2019 Order (Doc. 43), Defendants
Jason Beard and Nathan Kaufmann respectfully move the Court for Summary Judgement. For
the reasons stated in the accompanying Memorandum in Support, the undisputed facts
demonstrate that Defendants Beard and Kaufmann are entitled to judgement as a matter of law
under the doctrine of qualified immunity. Accordingly, Defendants ask that the Court to enter

judgment in their favor on all counts.
Respectfully submitted,

DAVE YOST
Ohio Attorney General

/s/ Scott Myers

SCOTT MYERS (0040686)

DANIEL J. MARTIN (0065249)
Assistant Attorneys General
Environmental Enforcement Section
2045 Morse Road, A-3

Columbus, Ohio 43229-6693

Phone: 614-265-7071

Fax: 614-268-8871

scott. myers@ohioattorneygeneral.gov
daniel.martin@ohioattorneygeneral.gov
Counsel for Defendants Jason Beard and
Nathan Kaufmann
Case: 3:18-cv-00589-JZ Doc #: 49 Filed: 07/24/19 2 of 39. PagelD #: 1008

TABLE OF CONTENTS
Page(s)
Table of Authorities 00.00... cccsccsesesssssssessescocsesseeseesesseseeseecesesscsessestevsesesassuscsscsccassscaceessecaceeees iii
Summary of Issue Presented ...........cscssescesessercesteeeceseeneesesscesesseseeseseesnseeasesescsacsaceecesssscsassaees Vv
Memorandum in Support .......scscsassaswesesssssnassvasmenedeageunndasdeurgeveostnrgronesteneereroronsnavacensennserararens 2
I. Introduction ............+..wsasssoscswsuayesausa vas gousasiutsca siebasuvauevdlanamnauasusuvuaessunansabaessaaaniesresveeerets 2
IL. Statement of Facts ..... cacessevscasinsnnscsessnsvenvenenehearcoumsensussuteussnnianelsuveaiswacuoeonnaiuciuenats 2

TH. = =—-_ Law and Argument........eeeceeesesessessseeeceeseeseesseaseseesesseeseaeseeaeseseesecesseceneesesseseceeessceees O

A. A plaintiff trying to overcome a qualified immunity defense

faces a heavy burden ..........ccscescssessessessesseseessssessesessescsensceessescsscsacesceceeess 6
B. Officers Beard and Kaufmann are entitled to qualified immunity

on Plaintiffs’ Fourth Amendment detention ............cccccsseeeessessescesesseeeeeeees i

1. An officer is constitutionally permitted to inquire about
immigration status during the course of an otherwise lawful stop.......... 8

2. Case law supports Officer Beard’s decision to involved

Border Patrol 0.0... eessessesecescsssecescesteseeseesessesenseeesaseneaessteesesseeseatsaneesse 9
3. U.S. v. Urrieta is inapplicable ...........ccecessessssecssssessentesseeneesecscerseeaseeeeees 12
4. Officer Kaufmann is also entitled to qualified immunity .................000.. 13

C. Plaintiffs had no protected right of privacy in the items retrieved
from the vehicle and there was no search of the vehicle..................cccssceseeee- 13

D. Officer Beard is entitled to qualified immunity on Plaintiff's
Equal Protection Claim ..0......cecceesceseseccsseeseesesseseeseseesesescesseseeateasesesensaesesenses 16

TV. =. CONCLUSION (oc cccccescccsessseseeseeeseseateneeseeseeessassseseessaeseseseseneaessesatecsesaceassceasaceaeee 20
Case: 3:18-cv-00589-JZ Doc #: 49 Filed: 07/24/19 3 of 39. PagelD #: 1009

 

TABLE OF AUTHORITIES
Page(s)

Cases
Arizona v. United States,

567 U.S. 387 132 S.Ct. 2492, 183 L.Ed.2d 351 (2012) ....ecccccscsscsecesceccssccecsscssessessceecsceeees 9, 10
Bowman vy. City of Olmsted Falls,

756 Fed. Appx. 526 (6th Cit, 2018) ........ccessssssseseeeeseseesesssescstesesesscscescescasescscsecsacanesvacsevscaveces 17
Bryant v. Commonwealth of Kentucky,

490 F.2d 1273 (6th Cir. 1974)... cece nsasniauauis sascstcin asbaa sina veuntsnistennstetasaslsccncucasteceunsebtboneewate 19
Ercegovich v. Goodyear Tire & Rubber Co.,

154 F.3d 344 (6th Cir, 1998)...... xssccaserusccnccascsesscuqastinceapupeatbestadabacsorohsosencesoqenrencnrenensnoensereseres 17
Farm Labor Org. Comm. v. Ohio State Highway Patrol,

308 F.3d 523 (6th Cir. 2002).......csssessescsssssescecsssescssssessesesescseetesssesecsessesesaeescescessacsscscscrevesses 18
Farm Labor Org. Comm. v. Ohio State Highway Patrol,

991 F.Supp 895 (N.D. Olio 1997)..........ccccsecssseossseos sietionattiiesitedt euiahanacssuceseaiistsaaui vatesabesieadees 8,9
Farm Labor Org. Comm. v. United States Border Patrol,

162 F.Supp.3d 623. (N. Dist. O10 2016) ........ccssessescesesseseseesesscersseecescssssseescescssessceacsassesceens 10
Florida v. Bostic,

501 U.S. 429, 111 S.Ct. 2382, 115 L.Ed.2d 165 .......ccccscsessssessessscsssecescssescsccsecscescsscscscseeseaes 7,8

Gardenhire v. Schubert,
205 F.3d 303 (6th Cir. 2000)..... .sisssssesnssseunavovsesavscacescursciscaveracscveseuaevsdisdbesnesesasivtesdesics.. 16, 17

Griffin v. City of Heath,
2006 U.S. Dist. Lexis 23468 (N.D. Ohio 2006)..........cscscesecesssssssereseeseeseseetecencesscsceecacesesesraeas 18

In United States v. Place,
462 U.S. 696, 77 L.Ed.2d 110, 103 S.Ct. 2637 (1983) ...cccccsccscsscssssesscsecsecseesssessessestesseseetesees 14

INS v. Delgado,
466 U.S. 210, 104'S. Ct. 1758, 80 L. Ed. 2d 247 (1984) ...cccccccsccccescseseesesesnescescacecstesescscaveess 7

Katz v. United States,
389 US. 347, 88 S.Ct. 507, 19 L.Ed. 2d 576 (1967) .....cccccssssescecssscescessecsccersessseaseneraceacenenees 15

Malley v. Briggs,
475 U.S. 335, 106 S. Ct. 1092, 89 L. Ed. 2d 271 (1986)... ceccssssscsessssessssesssevarsevsvecsesessseneee 6

ii
Case: 3:18-cv-00589-JZ Doc #: 49 Filed: 07/24/19 4 of 39. PagelD #: 1010

Matsushita Elec. Indus. Co. v. Zenith Radio Corp.

475 U.S. 574, 89 L. Ed. 2d 538, 106 S. Ct. 1348 (1986)..

McCleskey v. Kemp,

481 U.S. 279, 107 S.Ct. 1756, 95 L.Ed. 2d 262 (1987) .......ccscscsseecssssseseesesesecsessssseseeeeseresaeee

Muehler v. Mena,

544 U.S. 93, 161 L.Ed. 2d 299, 125 S.Ct. 1465 (2005)...

Reichle v. Howards,
566 U.S. 658, 132 S. Ct. 2088, 182 L. Ed. 2d 985 (2012)

Saucier v. Katz,

533 U.S. 194, 121 8. Ct. 2151, 150 L. Ed. 2d 272 (2009) seacsccassrsressccnuccmnanmuasronesuscesesesies

Schroeder v. Maumee Bd. Of Ed.

296 F.Supp 869 (N.D. Ohio 2003) .....sssvecsecessssssssvesseeeseeen

Stemler v. City of Florence,

126 F.3d 856 (6th Cir. 1997)....cccccccesscssecscssssssssssueessessnveces

U.S. v. Llanez-Garcia,

2011 U.S. Dist. Lexis 89165 (N.D. Ohio 2011) .sisssvsisecsscncnscecssncavcssniiunsaecsosscsvewrarivisnaieseuisils

United States v. Armstrong,

517 U.S. 456, 116 S. Ct. 1480, 134 L. Ed. 2d 687 (1996) .........sescesssrsseessesesssecenserscesestetseeres

United States v. Avery

137 F.3d 343 (6th Cir 1997)... csessseeseeseecsseneeeseeseeeseees

United States v. Ellison,

462 F.3d 557(6th Cir. 2006)....cccccssscesssssecssessesesssessseeeeeesen

United States v. Salinas-Calderon,

728 F.2d 1298 (Oth Cir 1984)... ccccccsseeseseseeseseeesesesssescsesseesseteeaeseeseeceneneneneeaeacasae

United States v. Urrieta
520 F.3d 569 (6th Cit. 2008).......... ce eeesceeeee

United States v. Williamson,

U.S. Dist. 2011 ..............snanscnmaenaeenberRIeNT AE

Valdez v. United States,

58 F.Supp3d 795 (U.S. Dist. Oh 2014) ......cccsssssccccsssssssssssscessssueseessssnessessseeesesssnsaneeseeesessensen

Van Hull v. Marriott Courtyard,

87 F. Supp. 2d 771 (N.D. Olio 2000)...seccscssssessssssssssssscesssecessssssccsssusesssssecssssusessssssessssesssesvees

ill

17

Cee Neen eee EERE eee RENE OER E SSE E RSE S SERRE EEE S EEE 18

seicais cae NUNNTERE DEES UAV wei oMUnITSab See ANNS- 15

19

ww 12

19

19
Case: 3:18-cv-00589-JZ Doc #: 49 Filed: 07/24/19 5 of 39. PagelD #: 1011

Statutes

8 ULS.C.S. § 1373 (a) ....cossusemsacccarcsuuscssautsusussascccenisictisaeiecuuadViuGewCecUOe ee eceeNiba ucavevazasseauceteuslaescesis 12
8 U.S. C. § 1357(g)(10)(A) sernsensanccssvasennnsrennineenionsssersincenniniies cles tees kssche scabies SSSA TARR 10
A2 ULS.C. § 1983 oo. eeesscscecssesesessessesenscessseeecssesssatsesenssseesseseusrseaesnessessesesaeeseseecenessesestseeseeseaseneaeetens 12
R.C, 1533.32 ........2:+sss00so0 oshjiigcetaioaatascisson nave ceeue ava iuansean saaldana sus apanns suas SAREE UA Neen en eS 3
Other Authorities

Fourth Amendment .............::ccccsssscsesscceessccessesensecscecsssssescssesesesseecevsnsesesacecerareestesees 7, 8, 14, 15, 16
Fourteenth Amendment.........csccsessessessesessesesssenesestensnseeessseseseseeaeeseseeaecesseceaesssensaenenessensesseeese 17

iv
Case: 3:18-cv-00589-JZ Doc #: 49 Filed: 07/24/19 6 of 39. PagelD #: 1012

SUMMARY OF ISSUE PRESENTED

e Did Officer Beard violate a clearly establish constitutional right of Plaintiffs by
requesting the assistance of Border Patrol to identify Plaintiffs when Plaintiffs had
failed to produce identification or presented suspicious identification.

e Did Officers Beard and Kaufmann violate a clearly establish constitutional right of
Plaintiffs when they cooperated with Border Patrol and complied with Border
Patrol’s request to hold Plaintiffs until Border Patrol Agents arrived.

e Did Officers Kaufmann and Beard selectively enforce Ohio Revised Code 1533.32
when Plaintiffs offer no proof that there were others similarly situated who were not

prosecuted.
Case: 3:18-cv-00589-JZ Doc #: 49 Filed: 07/24/19 7 of 39. PagelD #: 1013

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO
WESTERN DIVISION
Martha Magali Gomez Alvarado, et al.,
CASE NO: 3:18-cv-00589
Plaintiffs,
V.
Judge Jack Zouhary
Jason Beard, et al.,

Defendant.

CERTIFICATION PURSUANT TO LOCAL RULE 7.1 (f)

Pursuant to Local Rule 7.1 (f) the undersigned, as Counsel for Defendants Jason Beard
and Nathan Kaufmann, hereby certifies that this is a General Civil Case on the Standard Track
and that the Defendant’s Motion for Summary Judgement complies with the Court’s June 13,

2019 (Doc. 43) Order and in all other respects complies with Local Rule 7.1(f).

Scott Myers /s/ July 24, 2019

 

 

SCOTT MYERS (0040686) DATE

Vi
Case: 3:18-cv-00589-JZ Doc #: 49 Filed: 07/24/19 8 of 39. PagelD #: 1014

MEMORANDUM IN SUPPORT
I. INTRODUCTION

Though Plaintiffs’ Complaint is replete with allegations about U.S. immigration policy,
Border Patrol conduct, and the Plaintiffs’ separate and unrelated immigration proceedings, the
Court need not delve into these complex and controversial matters to resolve this dispute. This
case is not about broad immigration policies. The U.S. Border Patrol is not even a party to this
dispute. And nothing that happens in this case will affect (or be affected by) Plaintiffs’ ability to
remain in this country. Instead, this case boils down to a far narrower and more easily answered
question: was it “plainly incompetent” for a state natural resource officer to call Border Patrol
for help—and to follow Border Patrol’s instruction to wait for that help to arrive—when that
officer encountered Plaintiffs, who admitted to a violation of Ohio law, could not produce a valid
identification, and voluntarily admitted to being in the United States unlawfully? Both case law
and common sense show the answer is no. Plaintiffs fail as a matter of law to show that either
officer sued violated any constitutional right, much less a right sufficiently established to
overcome qualified immunity. Both officers are entitled to judgment as a matter of law.

Il. STATEMENT OF FACTS

The material facts in this case, even viewed in the light most favorable to Plaintiffs,
confirm that Officers Beard and Kaufmann are entitled to qualified immunity. Consistent with
this Court’s instructions, Defendants will not repeat the entire factual background here, but will
simply highlight the key facts entitling Defendants to judgment as a matter of law.

On October 8, 2017, Officer Jason Beard, a natural resource officer for ODNR, was
conducting a routine patrol of the Willard Reservoir area when he saw three groups of people
fishing in the reservoir. Beard Deposition pg. 69-70, 72-73, 77, Beard Depo Exh. 2. One group

2
Case: 3:18-cv-00589-JZ Doc #: 49 Filed: 07/24/19 9 of 39. PagelD # 1015

appeared to be Caucasian, one group was too far away for Officer Beard to determine race, and
one group, Plaintiffs, are Hispanic. Beard Depo pg. 69-70, Beard Declaration (“Beard Dec.”) J
5. Plaintiffs concede that white couple was fishing further from the top of the path leading to the
reservoir. Guadalupe Alvarado (“Guadalupe Depo”) pg. 30.

As was his general practice, Officer Beard parked his car, exited his vehicle, climbed the
stairs from the parking lot to the reservoir area, and surveyed the water for boating activity.
Beard Depo. Pg. 70, Beard Dec. § 6. Seeing none, he directed his attention to checking for
fishing violations and to conducting a general well-check. Beard Depo. J 81, Beard Dec. 3. He
reached the top of the stairs, turned right, and approached the first group of people he
encountered, Plaintiffs. Beard Depo. Pg. 77, Beard Dec. § 6. The time was approximately 1:10
PM. Invest. Case Report at pg. 4 of 5, Attached to Plaintiffs’ Complaint, Beard Depo Exh. 5.
Guadalupe was fishing in the reservoir; Martha had a line in the water giving the appearance that
she was fishing, Comp. § 45-47, 97, and Aracel was sitting with Guadalupe and Martha with a
plastic shopping bag within reach. Aracel Deposition (“Aracel Depo.”) pg. 44, Beard Depo. Pg.
77, 85. His investigation revealed additional fishing tackle, including fishing line and a hook,
remaining in the bag. Aracel Depo. P. 32-33 Aracel Depo. Exh. D, Kaufmann Dec. { 7.

Officer Beard made small-talk with the group, asked them about the fishing that day, and
asked them whether they were fishing with a license—all part of his standard protocol. Beard
Depo. Pg. 79. Plaintiffs admitted to Officer Beard that none of them possessed a fishing license
as required by R.C. 1533.32. Comp. J 52, Beard Depo. Pg. 79. Officer Beard then asked them
to present identification—again, his standard practice. Beard Depo. Pg. 85, 89. None of the
Plaintiffs could produce a valid government-issued identification. Beard Depo. Pg. 96-99,

Comp. § 72.
Case: 3:18-cv-00589-JZ Doc #: 49 Filed: 07/24/19 10 of 39. PagelD #: 1016

Guadalupe responded by producing a “Universal Net IDCard,” a form of identification
that Officer Beard had been trained to recognize as a potentially fraudulent identification often
used by individuals who are in the country illegally. Beard Depo. Pg. 101. The Net ID expressly
states that it is not to be used for official identification purposes. Kaufmann Declaration
(“Kaufmann Dec.”) 12, Guadalupe Depo Exhibit F. The absence of any valid identification,
combined with the use of the Net ID, raised suspicions for Officer Beard and prompted him to
ask the Plaintiffs whether they were in the country lawfully. Beard Depo. Pg. 101. Plaintiffs
voluntarily admitted that they were in the country unlawfully. Beard Depo. Pg. 101, Guadalupe
Depo. Pg. 36.

Faced with an admitted fishing violation, and unable to confirm the identity of any of the
Plaintiffs, Officer Beard made two calls. First he contacted Officer Kaufmann, a wildlife officer
for ODNR, for help evaluating and issuing a citation for the violation. Beard Depo. Pg. 102-103,
112, Beard Dec. { 13. Then, he contacted the U.S. Border Patrol, as he had done in the past, for
assistance confirming the identity of the Plaintiffs. Beard Depo. Pg. 48, 103, 112. Border Patrol
advised Officer Beard that it would be sending agents to the scene and instructed him to wait
with the Plaintiffs there until Border Patrol arrived. Beard Depo. Pg. 125, 127, Beard Dec. { 15.
Officer Beard made the calls to Officer Kaufmann and Border Patrol approximately ten minutes
after first encountering Plaintiffs.

Officer Kaufmann arrived at the scene at approximately 1:40 pm. Investigatory Case
Report (Officer Narrative) attached to Plaintiffs’ Complaint, Kaufmann Depo. Exh. 7. Officer
Beard debriefed Officer Kaufmann and Officer Kaufmann began the process of identifying the

individuals. Beard Depo. Pg. 129.
Case: 3:18-cv-00589-JZ Doc #: 49 Filed: 07/24/19 11 of 39. PagelD #: 1017

Generally, when multiple people are fishing together, it is Officer Kaufmann’s practice to
issue a single citation to one member of the group in order to keep the costs to any one family or
group from being too high. Kaufmann Depo. Pg. 118-119. This is true even when probable
cause supports issuing more than one citation. Kaufmann Dec. J 12. In this case, Officer
Kaufmann determined he would issue a citation to Guadalupe only. Kaufmann Depo. Pg. 116,
Kaufmann Dec. 10.

It generally takes Officer Kaufmann between ten and fifteen minutes to complete a
citation once he has all of the necessary information. Kaufmann Depo. Pg 82., Kaufmann Dec
14. But it takes longer to investigate the offense and gather the necessary information. The total
amount of time varies based on the facts of each case. Confirming identity is part of this process.
Absent an accurate identification, a citation, which leads to a summons, could be issued to the
wrong individual or address, creating a risk of contempt, court fines, and other consequences.
Kaufmann Dec. {11. This is especially true if the person to be cited for a fish or game offense
cannot confirm Ohio residency, and is potentially outside the jurisdiction of Ohio courts, and
where, as is the case here, the identification the officer eventually received appears invalid or
indicates out of state residency.

Once Officer Kaufmann arrived on the scene, Officer Beard offered to walk with Martha
to the Plaintiffs’ vehicle to retrieve a bottle for Aracel’s infant child, who had become hungry.
Beard Depo. Pg. 130-137. Plaintiffs’ admit that either Aracel or Martha had requested the bottle.
Comp. 4 73. Aracel testified she or possibly Guadalupe had the car keys but she cannot
remember for sure. Aracel Depo. p. 19, lines 10-15. She also testified that Martha’s statement
about Aracel giving the car keys to Martha would be the truth. Aracel Depo. p. 35, p. 36,.. When

Martha and Officer Beard reached the car, Officer Beard asked if he could have the keys, to

5
Case: 3:18-cv-00589-JZ Doc #: 49 Filed: 07/24/19 12 of 39. PagelD #: 1018

which Martha responded “yes,” and she gave him the keys. Martha Depo pg. 39. The bottle was
in plain view from the outside of the vehicle. Officer Beard retrieved the bottle for Martha and
handed it to her. He also retrieved Aracel’s purse containing her passport, which was similarly
in plain view. Beard Depo. Pg. 130-137. He immediately returned the keys to Martha. Beard
Depo. pg. 136.

Border Patrol agents arrived on the scene at approximately 2:45 p.m. Comp. § 91 They
instructed Officer Kaufmann that the information contained on the Net IDCard was appropriate
to use to issue the fishing-without-a-license violation. Kaufmann Dec. 7 16. The ODNR
Officers had no further role in handling the scene or interacting with Plaintiffs after Officer
Kauffman issued the citation.

HI. LAW AND ARGUMENT

A. A plaintiff trying to overcome a qualified immunity defense faces a heavy
burden

Where, as here, defendants raise a qualified immunity defense, a plaintiff bears the
burden of proving (1) that the defendant has violated a constitutional right, and (2) that the
violated right is so clearly established that a reasonable person in the government official’s
position would have known his conduct was unlawful. Saucier v. Katz, 533 U.S. 194, 200-201,
121 S. Ct. 2151, 150 L. Ed. 2d 272 (2009). The burden is a heavy one: "To be clearly
established, a right must be sufficiently clear 'that every reasonable official would [have
understood] that what he is doing violates that right." Reichle v. Howards, 566 U.S. 658, 664,
132 S. Ct. 2088, 182 L. Ed. 2d 985 (2012) (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 741, 131
S. Ct. 2074, 179 L. Ed. 2d 1149 (2011)). Qualified immunity shields from suit all but the plainly
incompetent or those who knowingly violate the law. Malley v. Briggs, 475 U.S. 335, 341, 106

S. Ct. 1092, 89 L. Ed. 2d 271 (1986).
Case: 3:18-cv-00589-JZ Doc #: 49 Filed: 07/24/19 13 of 39. PagelD #: 1019

B. Officers Beard and Kaufmann are entitled to qualified immunity on
Plaintiffs’ Fourth Amendment detention

The Officers’ investigation and brief detention of Plaintiffs comports fully with the
Fourth Amendment. Plaintiffs have not shown and cannot show that either officer violated any
clearly established right. Plaintiffs do not dispute that Officer Beard acted lawfully when he
stopped and approached Plaintiffs during the course of his routine patrol. Nor do they take issue
with his questioning of Plaintiffs to determine whether they had a fishing violation. For good
reason: it is well established that the Fourth Amendment permits such limited interactions.
Plaintiffs similarly do not and could not contest that Officer Beard was justified in asking the
Plaintiffs for their identification after they admitted they did not possess a fishing license.
Again, the law on this is clear. Routine questions regarding identification and obtaining
identification do not constitute a seizure. Florida v. Bostic, 501 U.S. 429, 434, 111 S.Ct. 2382,
115 L.Ed.2d 165, INS v. Delgado, 466 U.S. 210, 216, 104 S. Ct. 1758, 80 L. Ed. 2d 247 (1984).

So what then, do Plaintiffs say constitutes the Fourth Amendment violation? They
contend that the indisputably lawful encounter became constitutionally impermissible when
Officer Beard asked Plaintiffs whether they were in the country legally, contacted Border Patrol
for assistance, and waited for Border Patrol to arrive at the scene. But their Complaint does not
withstand scrutiny. To survive qualified immunity, Plaintiffs must be able to point to Sixth
Circuit or Supreme Court case law that demonstrates that the particular challenged decisions
were so plainly contrary to established case law that the officers’ decision can be deemed
incompetent or intentional. Plaintiffs do not satisfy this heavy burden. Plaintiffs can cite no case,
much less a binding Sixth Circuit or Supreme Court case, that demonstrates that Officer Beard’s

decisions violated any right. And the case law that does exist confirms that Officer Beard’s
Case: 3:18-cv-00589-JZ Doc #: 49 Filed: 07/24/19 14 of 39. PagelD #: 1020

decisions to ask about Plaintiffs’ status and involve Border Patrol were reasonable and fully
constitutional.

1. An officer is constitutionally permitted to inquire about immigration
status during the course of an otherwise lawful stop

In Muehler v. Mena, 544 U.S. 93, 100, 161 L.Ed. 2d 299, 125 S.Ct. 1465 (2005), the
Supreme Court laid to rest any issues surrounding an officer’s ability to ask questions concerning
immigration status. Muehler involved the execution of a search warrant by local police seeking
weapons and gang related evidence. Police were accompanied by an ICE agent. While the
search was being carried out, the ICE officer detained and questioned the home’s occupants
regarding their immigration status. The Supreme Court held that the initial detention was lawful,
and the questioning did not prolong the detention. Thus, no additional Fourth Amendment
justification was required. The Court reasoned that mere questioning does not constitute a
seizure the and therefore the ICE officer’ questions were appropriate even if, unlike this case, he
lacked reasonable suspicion. Accord United States v. Williamson, U.S. Dist. 2011 Lexis at *11.

This Court has held that questions concerning alienage are appropriate if related to the
underlying stop or “other circumstances that come lawfully to the officer’s attention during the
stop.” Farm Labor Org. Comm. v. Ohio State Highway Patrol, 991 F.Supp 895, 902-903 (N.D.
Ohio 1997). “Mere police questioning does not constitute a seizure.” Florida v. Bostick, 501
USS. 429, 434, 111 S.Ct. 2382, 115 L.Ed. 2d 389 (1991).

Officer Beard did not question Plaintiffs about their immigration status until after
Plaintiffs were unable to produce any valid government-issued identification. Even then, what
was produced was, something that Officer Beard had been trained to recognize as suspicious.

Officer Beard’s conduct went beyond that required by Muehler because he had a reasonable
Case: 3:18-cv-00589-JZ Doc #: 49 Filed: 07/24/19 15 of 39. PagelD #: 1021

suspicion that Plaintiffs might be in the country illegally. When he did question Plaintiffs, they
freely admitted that they were in the country illegally. Therefore, under Muehler and Farm
Labor, Officer Beard’s questions were lawful. Officer Beard is entitled to qualified immunity
because Plaintiffs possess no clearly established right that would prohibit Officer Beard from
questioning Plaintiffs as to their immigration status, nor can Officer Beard’s action be deemed
“clearly wrong” in light of Muehler.
Zz. Case law supports Officer Beard’s decision to involve Border Patrol

Officer Beard’s decisions to contact Border Patrol and to follow Border Patrol’s
instructions to wait with Plaintiffs until they arrived similarly did not convert the stop into an
unconstitutional detention. Officer Beard already had a clear, admitted violation of Ohio law
from at least Guadalupe, who had indisputably been fishing without a license. And he had, at a
minimum, reasonable suspicion of a potential violation of Ohio law for both Martha and Aracel.
Plaintiffs’ inability to produce a valid form of identification prevented him from gathering and
confirming the information necessary to issue a citation. And all adult Plaintiffs admitted they
were in the country unlawfully. Officer Beard’s decision to consult Border Patrol for help
confirming the Plaintiffs’ identity was reasonable and constitutional. And when he contacted
Border Patrol, they told him they could provide the help he needed and instructed him to wait.
Plaintiffs can cite no case suggesting that it was unlawful for Officer Beard to communicate and
cooperate with Border Patrol on these facts. To the contrary, the United States Supreme Court
has reaffirmed just the opposite is true.

In Arizona v. United States, 567 U.S. 387, 411, 412 132 S.Ct. 2492, 183 L.Ed.2d 351
(2012), the Supreme Court stated that Congress has made clear that no formal agreement or

special training needs to be in place for state officers to “communicate with the [Federal

9
Case: 3:18-cv-00589-JZ Doc #: 49 Filed: 07/24/19 16 of 39. PagelD #: 1022

Government] regarding the immigration status of any individual, including reporting knowledge
that a particular alien is not lawfully present in the United States.” 8 U. S. C. § 1357(g)(10)(A).
And Congress has obligated ICE to respond to any request made by state officials for verification
of a person's citizenship or immigration status. See § 1373(c);

The Court went on to explain that there is nothing to suggest that a state law enforcement
official could not communicate with federal immigration officers. “Indeed, it has encouraged the
sharing of information about possible immigration violations. See 8 U. S. C. § 1357(g) (10)(A).”
Arizona v. United States 387 U.S. at 412. This Court, citing 8 U.S.C. 1373(c), reaffirmed the
principal that immigration agents are required to respond to state officials request for verification
of a person’s citizenship. Farm Labor Org. Comm: v. United States Border Patrol, 162
F.Supp.3d 623, 638. (N. Dist. Ohio 2016). Courts applying these principles have repeatedly
affirmed decisions to contact and cooperate with Border Patrol on facts remarkably similar to
this case.

In United States v. Ovando-Garzo, 752 F.3d 1161, 1164-1165, 2014 U.S. App. LEXIS
10062, *8-9, North Dakota State Trooper Christopher Pulver initiated a traffic stop for excessive
speed. During the stop the driver admitted that his driver’s license had expired. Trooper Pulver
then placed the driver under arrest and placed him in his cruiser. Trooper then returned to the car
and began questioning the two occupants who did not possess drivers’ licenses. Trooper Pulvar
knew he could not allow the occupants to drive away and did not want to leave them on the side
of the road in winter weather. As Topper Pulvar questioned the occupants, he became suspicious
and ultimately asked them if they were in the country illegally to which the responded they were.
Trooper Pulvar then contacted Border Patrol who confirmed that the occupants were in the

country illegally and requested Trooper Pulvar to hold the occupants until Border Patrol could

10
Case: 3:18-cv-00589-JZ Doc #: 49 Filed: 07/24/19 17 of 39. PagelD #: 1023

arrive, which he did. Ultimately, Ovando-Garcia pled guilty of one count of reentry after
removal. He appealed the district court’s denial of his motion to suppress arguing that local
officials have no authority to arrest aliens on the basis of federal immigration violations. The
court, in rejecting this argument, held that:
no written agreement is required for a state official to cooperate with the
Attorney General in identifying, apprehending, and detaining any individual
unlawfully present in the United States. See 8 U.S.C. § 1357(g)(10). Here,
Trooper Pulver's acts—identifying Ovando-Garzo, communicating with the
Border Patrol, and detaining Ovando-Garzo until the Border Patrol agent could
take custody—were not unilateral and, thus, did not exceed the scope of his
authority. See United States v. Arizona, 132 S.Ct. 2492, 2507, 183 L. Ed. 2d 351
(2012) (discussing 8 U.S.C. § 1357(g)(10)); United States v. Quintana, 623 F.3d
1237, 1242 (8th Cir. 2010) (holding state trooper was authorized to assist federal
agent in detaining individual suspected of [**9] being unlawfully present in the
United States); cf. Santos v. Frederick Cnty. Bd. of Comm'rs, 725 F.3d 451, 466-
67 (4th Cir. 2013) (recognizing local police may detain and transport an alien
after express direction of federal officials) (citing United States v. Guijon-Ortiz,

660 F.3d 757, 765 (4th Cir. 2011) and United States v. Soriano-Jarquin, 492 F.3d
495, 496-97 (4th Cir. 2007)).

In another case, the Northern District of Ohio held that it was appropriate for a highway
patrol officer to contact Border Patrol for translation assistance and that a 30 minute detention
while waiting for Border Patrol to arrive was not unreasonable. In U.S. v. Llanez-Garcia, 2011
U.S. Dist. Lexis 89165 (N.D. Ohio 2011), a highway patrol officer stopped a vehicle for
traveling well below the posted speed limit. None of the four occupants of the vehicle possessed
a valid driver’s license; nor could they communicate in English. The Court concluded that the
stop was justified at its inception and that it was appropriate to contact Border Patrol to assist
with translation. The Court also found it significant, just like in this case, that none of the
occupants had a valid driver’s license so the trooper could not allow them to drive away.

Similarly in U.S. v. Williamson U.S. Dist. 2011 Lexis 119704 (N.D. Ohio 2011), a
trooper pulled a vehicle over for traveling too closely. The trooper discovered that none of the

11
Case: 3:18-cv-00589-JZ Doc #: 49 Filed: 07/24/19 18 of 39. PagelD #: 1024

occupants could produce a vailed identification and none could speak English. When
questioning the occupants, the trooper asked “if they were supposed to be here” to which they
responded “no.” The court held that the initial stop was justified by probable cause and that the
trooper’s call to Border Patrol for identification assistance was supported by reasonable
suspicion if not probable cause and was therefore not a violation of a clearly established
constitutional right.

Much like the courts, Congress has made it clear that state officers are encouraged if not
required to cooperate on issues of citizenship status. 8 U.S.C.S. § 1373(a) provides that:

(a) In general

Notwithstanding any other provision of Federal, State, or local law, a Federal,

State, or local government entity or official may not prohibit, or in any way

restrict, any government entity or official from sending to, or receiving from, the

Immigration and Naturalization Service information regarding the citizenship or

immigration status, lawful or unlawful, of any individual.

Given this abundant authority, Officer Beard’s belief that he could constitutionally
communicate with Border Patrol and follow their instructions to wait for Border Patrol to arrive
before issuing a final citation and releasing Plaintiffs was imminently reasonable and amply

justified. Officer Beard is therefore entitled to qualified immunity.

3. U. S. v. Urrieta is inapplicable

Plaintiffs’ citation to United States v. Urrieta 520 F.3d 569 (6" Cit. 2008) does alter
qualified immunity here. Urrieta addressed a motion to suppress not 42 U.S.C. § 1983; the issue
of qualified immunity was never addressed. Urrieta stands for the uncontroversial proposition
that an officer cannot extend a detention beyond the time necessary for the original purpose of

the stop just to ask questions about immigration status. That principle is inapposite here.

12
Case: 3:18-cv-00589-JZ Doc #: 49 Filed: 07/24/19 19 of 39. PagelD #: 1025

Officer Beard asked the Plaintiffs questions about their immigration status before any
citation for fishing without a license had or could have been issued and only after new
circumstances developed to make Officer Beard suspicious that they may in the country
unlawfully. It is settled beyond dispute that new facts uncovered during the course of a lawful
stop can be a basis for extending the initial stop. Here, the lack of identification, necessitating
assistance, and the admission that the Plaintiffs were in the country unlawfully, each
independently justified the decision to contact Border Patrol and to wait for their arrival before
issuing any citation. Officer Beard is therefore entitled to qualified immunity.

4. Officer Kaufmann is also entitled to qualified immunity

Plaintiffs’ claims regarding Officer Kaufmann are even more attenuated. Plaintiffs do
not even allege that Officer Kaufmann had any role in Officer Beard’s initial encounter with
Plaintiffs or the decision to contact Border Patrol. Instead, it is undisputed that Officer
Kaufmann merely responded to Officer Beard’s request for assistance with a wildlife citation.
Officer Kaufmann did not even arrive on the scene until Border Patrol had already been
contacted, and his sole involvement in the case was to issue the citation for fishing-without-a-
license, the validity of which is not in dispute. Plaintiffs wholly fail to support any constitutional
challenge against Officer Kaufmann.

In sum, the overwhelming authority cited above precludes any conclusion that Officers
Beard and Kaufmann violated a right that has been clearly established in the Supreme Court or
the Sixth Circuit of which a reasonable officer would have been awaye. Officers Beard and
Kaufmann are entitled to qualified immunity and Count I of the complaint should be dismissed.

C. Plaintiffs had no protected right of privacy in the items retrieved from the

vehicle and there was no search of the vehicle

13
Case: 3:18-cv-00589-JZ Doc #: 49 Filed: 07/24/19 20 of 39. PagelD #: 1026

In Count II of their Complaint Plaintiffs allege that Officer Beard unconstitutionally
seized Aracel’s car keys without permission, unlocked her car, and retrieved her purse to obtain
Aracel’s identification. Comp. { 137. This claim too fails under qualified immunity scrutiny,
because there was consent, there was no search, no constitutionally protected seizure, and no
protected right of privacy.

It is undisputed that after Officer Kaufmann arrived, Officer Beard and Martha went to
the car for the expressed purpose of retrieving a bottle for Aracel’s fussy infant.' Beard Depo
pg. 131, Martha Depo pg. 40. Prior to reaching the car, Officer Beard specifically asked Martha
if he could take the keys to unlock the car, to which Martha responded “yes.” Martha Depo. Pg.
39. Therefore, Martha voluntarily and with consent surrendered the keys to Officer Beard.

Officer Beard unlocked the car and reached in to retrieve the bottle from the front console
where he was told it would be. As he was reaching in to retrieve the bottle, Officer Beard did a
brief safety scan and noticed the purse in plain sight. Beard Affidavit §. 22. Since Aracel had
told him earlier her identification was in the purse in the car, Officer Beard also retrieved the
purse. Officer Beard did not look in the glove box, the trunk, under the seats, or in any way
conduct a search of the vehicle. Beard Dec. | 25. There was expressed consent to unlock the car
and there was no search. The only thing retained by Officer Beard was the identification, an act
fully within the Fourth Amendment.

In United States v. Place, 462 U.S. 696, 706, 77 L.Ed.2d 110, 103 S.Ct. 2637 (1983), the
Court held that “some brief detentions of personal effects may be so minimally intrusive of

Fourth Amendment interests that strong countervailing governmental interests will justify a

 

' Interestingly, Plaintiffs have not plead that it was unconstitutional for Officer Beard to seize a bottle of milk for
Aracel’s infant child even though the bottle was retrieved under the same circumstances and at the same time the
keys and purse were allegedly seized. The Constitution does not make the distinction that Plaintiffs apparently
make,

14
Case: 3:18-cv-00589-JZ Doc #: 49 Filed: 07/24/19 21 of 39. PagelD #: 1027

seizure based only on specific articulable facts that the property contains contraband or evidence
of a crime.” The bottle was seized for the child’s comfort, and the ID was obtained because
Aracel earlier told Officer Beard where it was. This was no search for evidence of a crime;
therefore no Fourth Amendment issue arises. It was reasonable and standard protocol to ensure
officer safety for Officer Beard, as opposed to Martha, to retrieve the items. The car had not
been searched, so Officer Beard could not be certain that there were no weapons in the car.

As a matter of law, Officer Beard’s detention of the identification was not a seizure. Jd.
Moreover, because the a was in plain view and was where Aracel had earlier told Officer
Beard it would be, and she voluntarily put the keys into Martha’s possession, a reasonable officer
could conclude his brief reaching into the car to obtain specific items was pursuant to consent.
Most importantly, there was no constitutionally protected right of privacy and therefore no
Fourth Amendment violation. At a minimum, Plaintiffs cannot demonstrate that Officer Beard
was clearly wrong in his actions.

The Fourth Amendment protects only that which one has a reasonable expectation of
privacy. Katz v. United States, 389 U.S. 347, 351-352, 88 S.Ct. 507, 19 L.Ed. 2d 576 (1967).
The law is well settled that “[w]hat a person knowingly exposes to the public...is not a subject of
Fourth Amendment protection.” Jd. at 351. An object that falls within “the plain view of an
officer who has a right to be in the position to have that view are subject to seizure...” United
States y. Ellison, 462 F.3d 557, 561(6" Cir. 2006) quoting Harris v. United States 390 U.S. 234,
236, 88 S.Ct. 992, 19 L.Ed. 2d 1067 (1968). The bottle and purse retrieved by Officer Beard
were not seized, and even if it could be concluded they were, there could be no expectation of
privacy in the objects. Officer Beard was allowed to request Aracel’s identification. Aracel told

him where to find it, Martha consented to opening the car where the purse was in Officer Beard’s

15
Case: 3:18-cv-00589-JZ Doc #: 49 Filed: 07/24/19 22 of 39. PagelD #: 1028

plain view. There was no right of privacy. Hence, Plaintiffs cannot establish the threshold
element to prove a violation of their Fourth Amendment rights.

Lastly, common sense leads to the conclusion that there was no search, unconstitutional
or otherwise. Other than a brief scan of the car for officer safety, Officer Beard only retrieved
the items that had been earlier identified by Plaintiffs. Officer Beard’s retrieval was reasonable
and was minimally intrusive. By placing the items in plain view and identifying them for the
officer one cannot conclude that Aracel had any expectation of privacy over the objects. A
reasonable officer would believe that he had permission to retrieve the items. Officer Beard’s
conduct was not so clearly wrong that it exhibits a knowing violation of Aracel’s right of
privacy.

D. Officer Beard is entitled to qualified immunity on Plaintiffs’ Equal
Protection Claim

Plaintiffs’ cannot save their claims by packaging them as an alleged equal protection
violation. In a nutshell, Plaintiffs contend that even if Officer Beard’s decisions survive the
Fourth Amendment, they are nonetheless unconstitutional because they were motivated by the
Plaintiffs’ race. To be sure, “[S]ometimes the enforcement of an otherwise valid law can be a
means of violating constitutional rights by invidious discrimination.” Gardenhire  y.
Schubert, 205 F.3d 303, 318 (6th Cir. 2000) (quoting Futernick v. Sumpter Township,78 F.3d
1051, 1056 (6th Cir. 1996)). But that is not what happened here, and Plaintiffs fail as a matter of
law to show otherwise.

Allegations like Plaintiffs’ are evaluated under the rubric of “selective enforcement.” Jd.
The standard for establishing a selective enforcement claim is a "demanding one." Stemler v.

City of Florence, 126 F.3d 856, 873 (6th Cir. 1997). And Plaintiffs cannot satisfy it. State actors

16
Case: 3:18-cv-00589-JZ Doc #: 49 Filed: 07/24/19 23 of 39. PagelD #: 1029

benefit from a "strong presumption" that they have properly discharged their duties; only "clear
evidence" to the contrary will overcome this presumption. Jd. The Equal Protection Clause of
the Fourteenth Amendment prohibits state actors from selectively enforcing laws with
discriminatory purpose and effect. Bowman v. City of Olmsted Falls, 756 Fed. Appx. 526, 529-
530 (6 Cit. 2018). Three things are required for a selective enforcement claim:

...an official must single out a person belonging to an identifiable group, such as

those of a particular race or religion, or a group exercising constitutional rights,

for prosecution even though he has decided not to prosecute persons not

belonging to that group in similar situations. Second, the official must initiate the

prosecution with a discriminatory purpose. Finally, the prosecution must have a

discriminatory effect on the group which the defendant belongs to.

Gardenshire v. Schubert, 205 F.3d 303, 310 (6" Cir. 2000). Plaintiffs meet none of these.

"To establish discriminatory effect in a race case, the claimant must show that similarly
situated individuals of a different race were not prosecuted." United States v. Armstrong, 517
U.S. 456, 465, 116 S. Ct. 1480, 134 L. Ed. 2d 687 (1996). To be considered similarly situated,
an individual must be directly comparable in all material respects. Ercegovich v. Goodyear Tire
& Rubber Co., 154 F.3d 344, 352 (6th Cir. 1998). Under this element “it is an absolute
requirement that the plaintiff must make at least a prima facie showing that similarly situated
persons outside her category were not prosecuted.”” Gardenshire 205 F.3d at 319.

Assuming the facts as pled, Plaintiffs cannot meet this high threshold requirement.
Plaintiffs argue that there were white people fishing at the reservoir at the same time they were
fishing. That does not pass muster. Plaintiffs have not pled, and discovery has not disclosed,

who the other non-Hispanic people were, whether they were United States citizens or whether

they in fact did not possess a valid Ohio fishing license. To prevail, Plaintiffs must establish

17
Case: 3:18-cv-00589-JZ Doc #: 49 Filed: 07/24/19 24 of 39. PagelD #: 1030

that other non-Hispanics were also engaged in unlicensed fishing but were not charged. Griffin
v. City of Heath, 2006 U.S. Dist. Lexis 23468 (N.D. Ohio 2006).

Defendants are unaware of any case that imposed a duty on law enforcement to
investigate every possible individual within their view while on patrol. The law places that
burden upon Plaintiffs as a prima facie matter. These Plaintiffs have offered nothing in
satisfaction of their burden. As courts have repeatedly held, selective enforcement claims are
traditionally disallowed because police resources are limited and not every wrongdoer can be
caught. Farm Labor Org. Comm. v. Ohio State Highway Patrol, 308 F.3d 523, 533-534 (6" Cir.
2002).

Plaintiffs’ principal contention centers on the second prong of the selective enforcement
test: discriminatory purpose. Plaintiff “has the burden of proving the existence of purposeful
discrimination.” McCleskey v. Kemp, 481 U.S. 279, 292, 107 S.Ct. 1756, 95 L.Ed. 2d 262
(1987). If Plaintiff can meet its initial prima facie burden, then the burden shifts to the
government actor to “articulate a race-neutral reason for [his] actions.” United States v. Avery
137 F.3d 343 (6" Cir 1997).

The only proffered allegation Plaintiffs make to establish discriminatory purpose is one
offhand comment allegedly made by Officer Beard to the effect that he was going to send them
back to Mexico. Officer Beard vehemently denies ever making this statement. Beard Dec § 29
But even assuming for purposes of summary judgment that he made the statement (and further
assuming it can be deemed a racially motivated derogatory statement), this statement, by itself, is
insufficient as a matter of law to establish a claim of selective enforcement. A single statement
is insufficient to create a material issue of fact concerning the issue of racial targeting. See

Schroeder v. Maumee Bd. Of Ed. 296 F.Supp 869 (N.D. Ohio 2003) (a single statement by

18
Case: 3:18-cv-00589-JZ Doc #: 49 Filed: 07/24/19 25 of 39. PagelD #: 1031

school personnel “shut your mouth about gay rights” was insufficient to establish animus.);
United States v. Salinas-Calderon, 728 F.2d 1298 (10" Cir 1984) (asking if suspect had a “green
card” not improper.) The use of a single statement “without harassment or some other conduct
that deprives a victim of established rights, does not amount to an equal protection violation.”
Valdez v. United States, 58 F.Supp3d 795, 825 (U.S. Dist. Mich. 2014) quoting Williams v.
Bramer, 180 F.3d 699, 706 (5" Cir. 1999).

Officer Beard has offered a race-neutral explanation for why he approached Plaintiffs.
Officer Beard approached Plaintiffs not because of their race but because they were closest to the
top of the steps and therefore were the first group he saw. Plaintiffs have offered no evidence to
negate this justification. To the contrary, the record only confirms its truth. Guadalupe
conceded in deposition that his group was closer to the top on the steps than the Caucasian
couple. He testified that the other couple was 80-100 feet away from where he was fishing.
Guadalupe Depo. Pg 30. Officer Beard chose to walk 20 feet instead of 100 feet. Distance was
the rational, race neutral, reason Plaintiffs were approached—not racial bias.

While the evidence and reasonable inferences are to be construed in favor of the non-
moving party, the non-moving party must do more than simply rely on general denials and the
allegations of his complaint. Bryant v. Commonwealth of Kentucky, 490 F.2d 1273, 1275 (6"
Cir. 1974). It is insufficient for the party opposing summary judgment to “simply show that
there is some metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co. v. Zenith
Radio Corp. 475 U.S. 574, 586, 89 L. Ed. 2d 538, 106 S. Ct. 1348 (1986). Van Hull v. Marriott
Courtyard, 87 F. Supp. 2d 771 (N.D. Ohio 2000). Therefore, summary judgment for

Defendants’ on the equal protection claim is appropriate and warranted.

19
Case: 3:18-cv-00589-JZ Doc #: 49 Filed: 07/24/19 26 of 39. PagelD #: 1032

IV. CONCLUSION

Here, the Defendant Officers tried in good faith to perform their job functions while

navigating an unexpected encounter with the complex immigration issues that law enforcement

officers at state and local levels are encountering more frequently. The actions of the officers

were reasonable, and not so outrageous that another reasonable officer might not have acted

similarly. The facts and relevant case law do not substantiate that the Officers knowingly

violated the Plaintiffs’ rights. The Officers enforced a valid natural resources law that they were

charged to enforce, and they acted consistent within the scope of their knowledge and

experience. Therefore, the Officers are entitled to qualified immunity and judgment in their

favor on all counts.

20

Respectfully submitted,

DAVE YOST
Ohio Attorney General

/s/ Scott Mvers

SCOTT MYERS (0040686)

DANIEL J. MARTIN (0065249)
Assistant Attorneys General
Environmental Enforcement Section
2045 Morse Road, A-3

Columbus, Ohio 43229-6693

Phone: 614-265-6323

Fax: 614-268-8871
scott.myers@ohioattorneygeneral.gov
daniel.martin@ohioattorneygeneral.gov

Counsel for Defendants Jason Beard and
Nathan Kaufmann
Case: 3:18-cv-00589-JZ Doc #: 49 Filed: 07/24/19 27 of 39. PagelD #: 1033

CERTIFICATE OF SERVICE
Thereby certify that the forgoing Defendants Motion for Summary Judgement was served
by electronic mail to ebrown@ablelaw.com counsel for Plaintiffs and that Notice of Service has
been electronically filed with the Court this 24", day of July 2019. Notice of this filing will be
sent to all parties by operation of the Court’s electronic filing system. Parties may access the

filing through the Court’s electronic system.

AAA —

Scott Myers (0040686 6)
Assistant Attorney General

21
Case: 3:18-cv-00589-JZ Doc #: 49 Filed: 07/24/19 28 of 39. PagelD #: 1034

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO
WESTERN DIVISION

Martha Magali Gomez Alvarado, et al.,

CASE NO: 3:18-cv-00589

Plaintiffs,
Vv.
Judge Jack Zouhary

Jason Beard, et al.,

Defendants.
STATE OF OHIO i SS: DECLARATION OF

; OFFICER JASON BEARD

COUNTY OF ERIE

I, Jason Beard, under penalty of perjury, do hereby declare that the following facts are

true to the best of my knowledge and belief:

1.

I am, and at all relevant times to this action was, a certified peace officer in the State of Ohio
serving the Ohio Department of Natural Resources pursuant to Ohio Revised Code Section
1501.24.

Now and on October 8, 2017 I served as a Natural Resources Officer. My primary duties
were to patrol Ohio parks and waterways.

While I have jurisdiction to enforce wildlife laws including fishing violations, wildlife
enforcement is outside my primary area of expertise. Accordingly, when presented with a
wildlife violation, it is my practice to request the assistance of a Wildlife Officer which is
why I requested assistance on October 8, 2017.

On October 8, 2017, I was on routine patrol at the Willard Reservoir. Willard Reservoir is a

municipally owned facility. The Ohio Department of Natural Resources had law
10.

Case: 3:18-cv-00589-JZ Doc #: 49 Filed: 07/24/19 29 of 39. PagelD #: 1035

enforcement jurisdiction on October 8, 2017, pursuant to a Memorandum of Understanding
between the City of Willard and the Ohio Department of Natural Resources.

Upon arriving at Willard Reservoir, as was my usual practice, I first drove my patrol vehicle
up the drive to the boat ramp and did a scan of the reservoir. I saw no boating activity but
did see three groups of persons who appeared to be fishing.

I proceeded from the boat ramp to the main parking lot located at the south end of the
reservoir, parked my vehicle and again as is my usual practice, ascended the steps from the
parking area to the top of the earthen dike which formed the reservoir. When I reached the
top of the steps, I approached the first group of persons, whom I later discovered to by
Plaintiffs, that I encountered. At least one male and one female adult had lines in the water.
Another adult female was holding fishing line and searching in a plastic grocery bag and
appeared to be supervising several young children that were in the group.

I asked them “how the fishing was going” and then asked to see fishing licenses.

None of the adults produced fishing licenses and verbally indicated the same. The adult male
produced a photo identification titled “Universal Net IDCard”

Based upon my training and experience including training received while working with
Department of Homeland Security Marine Interdiction Unit, I had a reasonable suspicion that
the identification presented to me by Guadalupe Alvarado was fraudulent. The identification
was issued by a non-governmental entity, purported to indicate it was issued from another
state by having “Florida” displayed across the top, and had expired six months earlier based
on the face of the card. No other members of the group had identification on their person.
Based upon the totality of the circumstances as presented to that point I asked “are you in the

country illegally or legally” to which all members of the group answered “illegally.”

2
11.

12.

13.

14.

15.

16.

17.

18.

19.

Case: 3:18-cv-00589-JZ Doc #: 49 Filed: 07/24/19 30 of 39. PagelD #: 1036

If the three adult Plaintiffs to this action had each presented a valid fishing license or valid
government issued identification, I would not have sought the assistance of Border Patrol.

At this point I directed the group down the stairs to the parking lot to continue my
investigation.

As we were descending the steps I made two calls, one to request assistance from a wildlife
officer and a second call to the Sandusky Bay Border Patrol Station.

My reason for contacting Border Patrol was to request assistance in identifying the adults that
I had a reasonable suspicion were fishing without a license. I was aware, based upon past
involvement with Border Patrol, the Border Patrol had finger printing devices and additional
data bases that could assist in identification.

Border Patrol responded to my initial request with a return phone call. I was informed that
Border Patrol agents were responding and Border Patrol requested that I hold Plaintiffs at the
scene until border patrol agents arrived. They also requested that I ask to ascertain their full
names.

At some point during the encounter after the party had been moved to a grassy area adjacent
to the parking lot, an infant child because fussy.

I asked if there was anything I could do to calm the child and I was told there was a bottle in
the vehicle the Plaintiffs drove to the reservoir.

One of the adult female Plaintiffs asked if she could go to the car to get the bottle and I
informed her that it would have to wait until a backup officer arrived because it would have
been unsafe for me to leave the group alone.

Once Officer Kaufmann arrived it allowed me to go to the vehicle with Ms. Gomez Alvarado

to retrieve the child’s bottle.
20.

21.

22.

23.

24.

25.

26.

27.

28.

29.

30.

Case: 3:18-cv-00589-JZ Doc #: 49 Filed: 07/24/19 31 of 39. PagelD #: 1037

As Martha and I approached the car I asked her permission to take the keys and open the car
to which she responded “‘yes” and gave me the keys.

Prior to reaching into the car I asked for Martha’s if I could retrieve the bottle and she
affirmatively consented.

As I was reaching into the car to retrieve the bottle I did a brief security scan and saw the
purse Aracel had identified earlier. The purse was in plain view.

I retrieved the purse because I had been told earlier that Aracel’s identification could be
found in the purse located in the car.

Prior to securing the purse I asked Martha if I could retrieve the purse and she affirmatively
consented.

While at the car with Martha I only retrieved the bottle and purse. I did not look in the glove
box, under seats or any in other way conduct a search of the vehicle.

Prior to opening the purse I asked Martha for permission and she consented. I opened the
purse and removed only the identification that had been described to me earlier.

After retrieving the identification and bottle, I secured a blanket from my patrol vehicle for
the group to sit on hoping it would be more comfortable than the grass.

I requested the adults to not call anyone on their cell phones because I could not be assured
who might show up. I did however, allow the children to play on their phones to distract
them from what otherwise might be an uncomfortable situation.

At no point did I state “I’m going to send you back to Mexico” or any version of such
statement to the Plaintiffs.

At this, and any other scene, I have been trained that my primary focus, in addition to law

enforcement, is to ensure officer safety.
Case: 3:18-cv-00589-JZ Doc #: 49 Filed: 07/24/19 32 of 39. PagelD #: 1038

31. Upon Border Patrol’s arrival, Border Patrol Agents took control of the scene and I had no

further involvement in this matter.

I, Jason Beard, under penalty of perjury, do hereby certify that the above state facts are true

to the best of my knowledge and belief.

ZA OF -/—”
Lo, ~< Zlzz 119
JAKSON sons DATE
Case: 3:18-cv-00589-JZ Doc #: 49 Filed: 07/24/19 33 of 39. PagelD #: 1039

Martha Magali Gomez Alvarado, et al.,

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO
WESTERN DIVISION

CASE NO: 3:18-cv-00589

Plaintiffs,
Vv.
Judge Jack Zouhary

Jason Beard, et al.,

Defendants.
STATE OF OHIO : SS: DECLARATION OF

: OFFICER NATHAN KAUFMANN

COUNTY OF LUCAS

I, Nathan Kaufmann, under penalty of perjury, do hereby declare that the following facts

are true to the best of my knowledge and belief:

n.

I am, and at all times relevant to this action was, a certified peace officer in the State of

Ohio serving the Ohio Department of Natural Resources pursuant to Ohio Revised Code

Section 1501.24.
Now and on October 8, 2017, I served as a Wildlife Officer. My primary duties include

enforcement of law relating to the taking of fish and game in Ohio.

On October 8, 2017 at approximately 1:20 PM I received a dispatch requesting assistance

at the Willard Reservoir concerning a possible fishing violation.

I arrived at Willard Reservoir at approximately 1:40 PM.

When I arrived I found a large group of children and adults sitting in a grassy area

adjacent to the parking lot. The scene appeared to be calm and under control.

I approached Officer Beard who briefed me on the situation and the reason he requested

assistance.
Case: 3:18-cv-00589-JZ Doc #: 49 Filed: 07/24/19 34 of 39. PagelD #: 1040

7. I conducted a further investigation and discovered fishing tackle and a plastic bag in the

trash can near the parking lot. I photographed the tackle and bag. My photographs are
attached as Exhibit A-1, A-2 and A-3. [They are also exhibits to his depo so we probably
can reference that instead of attaching them here]

8. I determined that two of the adults, Mr. Gomez Alvarado and Ms. Gomez Alvarado could
be cited for fishing without a license.

9. Officers are vested with discretion regarding who should be cited, particularly when
multiple parties of the same family are in violation, with the principal goal of seeking
compliance as opposed to punishment.

10. In the exercise of my discretion, I determined that it was appropriate to cite only Mr.
Gomez Alvarado, even thought I determined there was probable cause to cite Ms. Gomez
Alvarado.

11. A citation is a warrant to appear before a court in the county where the violation

occurred. For this reason a local correct address and establishing a correct identity is

critical.
12. Officer Beard informed me that none of the individuals at the scene, including Mr.

Gomez Alvarado, could produce a valid, credible form of identification and that Border

Patrol was en route to provide additional assistance with identification. To ensure that

the information on the citation would be accurate, it was necessary to wait for Border

Patrol’s arrival to complete the citation. When Border Patrol agents arrived, they

. . : Universal
determined and instructed me that the information and address included on the Unive

. . . ae kof the
Net IDCard could be used to issue the fishing-without-a-license citation. The back o

Net IDCard indicated that it was not to be used official identification purposes.

2
Case: 3:18-cv-00589-JZ Doc #: 49 Filed: 07/24/19 35 of 39. PagelD #: 1041

13. By the time I had completed the citation, Mr. Gomez Alvarado had already been loaded
into the van so the border patrol agent told me he would take the citation.

14. Under normal situations, it takes approximately 10-15 minutes to draft a citation however
that does not include the time required for investigation, collection of information, and
other interactions that may be part of a routine stop.

15. Since I issued the citation, I Prepared the report which is attached hereto as Exhibit B.

16. Border Patrol Agents instructed me to use the information contained on the Net IDCard

to issue the fishing citation.
17. After I gave the citation to the Border Patrol agent I had no further involvement in this

action with the exception of answering a call from Kristen Stoker who indicated he was a

Deputy Chief Counsel with Homeland Security in Cleveland.

I, Nathan Kaufmann, under penalty of perjury, do hereby certify that the above state facts are

true to the best of my knowledge and belief.

Ub, Pai $297 | /22./)9
DATE

 

NATHAN KAUFMANN
Cee
®
ey ort
¥

Ll
pity

s
wi

ee
aa E>
PLM hse
iif Bnd! ¥

if

ioe
pire

 
 
. 4 . .
La = i
as nese yi eete

+

 
Case: 3:18-cv-00589-JZ Doc #: 49 Filed: 07/24/19 39 of 39.

gq Ohio Department of Natural Resources
Summons In liew of arrest witho
aummors. Rule 4(8)(9) ut warrant and complaint on such
C Summons after arrest without warrant and
complaint on such summons. Rule 4(F)
C1 Minor misdemeanor citation Rule 4.1 75 O- :

(County) (Municipal) Court

 

 

 

 

(City/Townsh pi , (Name of County) ~—. County, Ohio
THE STATE OF OHIO - CADIncideni# 2 0
: CASE NO. __
DOC. _. PAGE
(Sti Aner des D.O.B 0 _ AGE «#7 _
SEX WT. HT.
(Chip. Site, Zip Cone) HAIA EYES
get Nn) prs Nidesics meee

Drivers License / State 10#

 

 

 

Employed by ShAp tt peepee en prpeee og sere
You are ordered to appears at oma on _.
Tay (aati Maat
in the Be (County) (Municipal) Court,
located at_ . ,
"oT6eh) ~ Testy?

Ohio. ff you fail to appear at this time and 4 place a warrant may be issued for your arrest.
This summons served personaly on the defendanton = s/s §s = 20

 

 

 

COMPLAINT
Onorabott sii tt
in ______. City/Townshig, «County, Ohio
Ou lawtull ;
you did uniawfully ft. TDeseton 1d tittanee Changed) et
In violation of Section _ : __.. andvor.

 

TRC Ruts

 

FS habins Wisin eg-CFaging Oce)
Being duly sworn the issuing-charging law enforcement officer stales thathe {she} |
has read the above complaint and that it is true. i

 

 

Saris (.ep-Chaghy dicen
Sworn to and subscribed pele me by 7
on. ___.__ PEACE OFficrp sates

to atten sinater airs
pursuant te ROSS 5 Ae we ma Tey CT

~ (GauesyMunielcaly Cost
Notary Public . aes

My Commission Expiras

 

io 20.
— _ County/State of Ohio.

NOTICE TO DEFENDANT: The officer is not required to swear to the complaint upon
your copy of the summons and camplaint He (She) swenrs to the complaint on the
copy he (she) files with tre curt You may obtain a copy of the sworn complaint
Defore hearing tirne, You willie given a copy of the swern complaint before or at the
baring. Far nformation regiading your duty ic appear call ae do Ae

 

 

; TE S's & rate

PagelD #: 1045

 

EXHIBIT

3

P-000028
